PER CURIAM.
Defendant, Eduardo Rodriguez, appeals from an order of default judgment entered against him for failing to attend a court ordered mediation. We reverse.
When a default judgment is entered against a party for failure to obey a court order, the order of default must contain specific findings of the noncomplying party’s -willful or deliberate refusal to obey the court order. See Commonwealth Federal Savings and Loan Assoc. v. Tubero, 569 So.2d 1271 (Fla.1990). Because the order under review does not contain such findings, we reverse and remand with instructions to the lower court to make specific findings. If the trial court does not determine that there was a willful or deliberate refusal to obey the court order, the trial court shall reinstate the case.
Reversed and remanded with instructions.